Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination.
This action is in response to amendment filed on 7/29/21.

Response to Arguments
Applicant’s arguments filed 7/29/21, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
Applicant argues the prior art of record does not teach identifying a subset of other nodes of the cluster as eligible replacement nodes based at least in part on connectivity information collected with respect to the subset of other nodes, and a plurality of the other nodes of the subset replicate one or more data items stored at the failed node.
In response to applicant’s argument, Linden teaches the clusters devices synchronize configuration data of the master device (page 4 [0052]), and the processing performance of the cluster devices are used for selection of the back-up master device (page 16 [0173], page 17 [0182]).  And where the performance of the cluster device used for the back-up master selection is viewed as the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. US Publication Number 2010/0162036, hereinafter Linden, in view of Sekiguchi, US Publication Number 2003/0084076, hereinafter Sekiguchi. 
Referring to claim 21, Linden discloses a method (figures 3C, 3D, abstract, page 10 [0115], page 11 [0124]), comprising:
performing, at one or more computing devices (page11 [0124], implemented on a cluster device):
determining that a replacement node for a failed node of a cluster is to be selected (page 11 [0126], step 322, page 11 [0121], [0123], steps 351 and 361, a replacement node to be failed over is identified);
identifying a subset of other nodes of the cluster as eligible replacement nodes based at least in part on connectivity information (page 11 [0121] poor performance… not performed adequately) collected with respect to the subset of other nodes (page 11 [0121], [0127]-page 12 [0131], step 
selecting a first node of the subset as the replacement node for the failed node based on a health score and other performance indicator  (page 11 [0127], selecting is made based on health score,; and page 9 [0102], [0103], page 14 [0157], page 16 [0173], page 17 [0182]).
Linden does not explicitly disclose the selection of first node is based at least in part on an indication of more progress of replication at the first node, of one or more data items stored at the fail node, than at one or more other nodes of the subset.
Sekiguchi teaches selecting a backup on a computer network based on the summation/indicator, where the summation is calculated between the fastest response time and the disk access time of the backup (figures 4, table 600 shows backup candidates performance; and page 7 [0089], figure 8 discloses the best/fastest resource is selected as backup).
  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the selection based on the indication that shows the best candidate which can perform more progress of data transferring, than other candidates of Sekiguchi, into Linden, since Linden disclose an invention to select backup, and Sekiguchi suggests an indicator which indicates the performance of each candidates to allow the best selection.  

Referring to claim 22, Linden in view of Sekiguchi, discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: transmitting, from the first node after the first node has been selected as the replacement node, one or more write propagation messages to cause data items to be replicated at other nodes of the cluster (page 12 [0129], [0134], all cluster devices are synchronized with master).
Referring to claim 23, Linden in view of Sekiguchi, discloses the method as recited in claim 21, wherein the one or more data items stored at the failed node comprise at least a portion of an in-memory database (Linden, page 12 [0129], data synchronization involves in-memory database).
Referring to claim 24, Linden in view of Sekiguchi, discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: determining, prior to identifying the subset of other nodes as eligible replacement nodes, that the replacement node cannot be identified by other nodes of the cluster using an election protocol (figure 3, backup master 330 is not determined by other devices 340 and 350 as the cluster master until is selected as the cluster master).
Referring to claim 25, Linden in view of Sekiguchi, discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: transmitting, to at least one node of the cluster, a directive indicating that the first node is 
Referring to claim 26, Linden in view of Sekiguchi, discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: storing, at individual ones of the nodes of the cluster, respective connectivity records based at least in part on exchanges of network messages with other nodes of the cluster (page 9 [0103], page 10 [0107], health score includes connectivity/availability information stored at each devices).
Referring to claim 27, Linden in view of Sekiguchi, discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: storing, at individual ones of the nodes of the cluster, respective replication progress indicators corresponding to write propagation messages received from a master node of the cluster (figure 3B, page 12 [0129], synchronization).
Referring to claims 28-40, the claims encompass the same scope of the invention as that of the claims 21-27.   Therefore, claims 28-40 are rejected on the same ground as the claims 21-27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





Liang-che Alex Wang 
September 13, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447